12-4620
         Liu v. Holder
                                                                                        BIA
                                                                                    Chew, IJ
                                                                               A088 378 218
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 11th day of April, two thousand fourteen.
 5
 6       PRESENT:
 7                RICHARD C. WESLEY,
 8                PETER W. HALL,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       QUANWEN LIU, AKA ZHAO WU ZHOU,
14                Petitioner,
15
16                       v.                                     12-4620
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Adedayo O. Idowu, Esq., New York,
24                                     New York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
27                                     General; Erica B. Miles, Senior
28                                     Litigation Counsel; Jesse Lloyd
29                                     Busen, Trial Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Quanwen Liu, a native and citizen of the People’s

 6   Republic of China, seeks review of an October 24, 2012,

 7   order of the BIA affirming the October 18, 2010, decision of

 8   Immigration Judge (“IJ”) George T. Chew, which denied his

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).   In re Quanwen

11   Liu, No. A088 378 218 (B.I.A. Oct. 24, 2012), aff’g No. A088

12   378 218 (Immig. Ct. N.Y. City Oct. 18, 2010).   We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   the decision of the IJ as supplemented by the BIA.     See Yan

17   Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The

18   applicable standards of review are well-established.     See 8

19   U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

20   513 (2d Cir. 2009).

21       An individual is not per se eligible for asylum based

22   on the forced abortion or sterilization of a spouse or

23   partner because “applicants can become candidates for asylum

                                  2
 1   relief only based on persecution that they themselves have

 2   suffered or must suffer.”     Shi Liang Lin v. U.S. Dep’t of

 3   Justice, 494 F.3d 296, 308 (2d Cir. 2007).     In the absence

 4   of per se persecution based on his wife’s abortion, Liu must

 5   show “other resistance to a coercive population control

 6   program” and that he was persecuted as a result of that

 7   resistance.   See id.

 8       Even assuming that hiding his wife from authorities

 9   constituted “other resistance,” Liu’s claim that the

10   confiscation of his boat constituted persecution fails, as

11   he has not shown that he suffered “the deliberate imposition

12   of a substantial economic disadvantage.”     Guan Shan Liao v.

13   U.S. Dep’t of Justice, 293 F.3d 61, 70 (2d Cir. 2002)

14   (internal quotations and citation omitted).    Further, his

15   alleged emotional distress as a result of his wife’s forced

16   abortion does not rise to the level of persecution.

17   Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 342, 341

18   (2d Cir. 2006) (differentiating between emotional pain from

19   “physical abuse and violence,” and holding that even

20   “substantial emotional distress” generally does not amount

21   to persecution); see also Tao Jiang v. Gonzales, 500 F.3d

22   137, 141-43 (2d Cir. 2007).


                                     3
 1       Liu also argues that he has demonstrated a well-founded

 2   fear of future persecution.    “[T]o establish a well-founded

 3   fear of persecution in the absence of any evidence of past

 4   persecution, an alien must make some showing that

 5   authorities in his country of nationality are either aware

 6   of his activities or likely to become aware of his

 7   activities.”   Hongsheng Leng v. Mukasey, 528 F.3d 135, 143

 8   (2d Cir. 2008).

 9       The basis for Liu’s future persecution claim is that he

10   began to practice Falun Gong in the United States, and he

11   feared he would be persecuted and jailed if he returned to

12   China because he attended a Falun Gong demonstration in

13   Washington, D.C., in 2010.    However, Liu’s conclusory claim,

14   that the Chinese government is likely to become aware of his

15   participation in a demonstration because it monitors such

16   events, is speculative and insufficient to show an

17   objectively reasonable fear of future harm.    Kyaw Zwar Tun

18   v. INS, 445 F.3d 554, 565 (2d Cir. 2006); see also Jian Xing

19   Huang v. United States INS, 421 F.3d 125, 129 (2d Cir. 2005)

20   (holding that “absent solid support in the record” a fear of

21   persecution is “speculative at best”).

22



                                    4
 1       Because Liu has not established either past persecution

 2   or a well-founded fear of future persecution, the agency did

 3   not err in denying his application for asylum.   See 8 C.F.R.

 4   § 1208.13(b); Ramsameachire v. Ashcroft, 357 F.3d 169, 178

 5   (2d Cir. 2004).   Moreover, because Liu was unable to show

 6   the objective fear of persecution needed to make out an

 7   asylum claim, he was necessarily unable to meet the higher

 8   standard required to succeed on a claim for withholding of

 9   removal or CAT relief.   See Lecaj v. Holder, 616 F.3d 111,

10   119-20 (2d Cir. 2010).

11       For the foregoing reasons, the petition for review is

12   DENIED.   As we have completed our review, the pending motion

13   for a stay of removal in this petition is DISMISSED as moot.

14

15                               FOR THE COURT:
16                               Catherine O’Hagan Wolfe, Clerk
17
18
19




                                   5